Citation Nr: 0015284	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  94-18 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

This veteran had active service from August 1959 to February 
1962 and from July to September 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1993 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that determined 
that no new and material evidence had been submitted so as to 
warrant a reopening of the veteran's service connection 
claim.  


FINDINGS OF FACT

1.  Service connection for a nervous disorder was denied by a 
January 1977 Board decision; no timely appeal was filed.  

2.  Material submitted in support of his application to 
reopen a claim of service connection for a nervous disorder 
since the 1977 Board decision is not cumulative or redundant 
and must be considered to fairly decide the merits of the 
claim.  

3.  The claim for service connection for a nervous disorder 
is not plausible.


CONCLUSIONS OF LAW

1.  The January 1977 Board decision that denied service 
connection for a nervous disorder is final.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 20.1100 
(1999).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for a nervous disorder.  38 
U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim for service connection for a nervous disorder 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his claim of 
service connection for a nervous disorder.  

If new and material evidence is presented or secured with 
respect to a claim that has been previously disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis is applied.  Elkins v. 
West, 12 Vet. App. 209 (1999).  Under the Elkins test, the 
Board must first determine whether the veteran has presented 
new and material evidence pursuant to 38 C.F.R. § 3.156(a) in 
order to have a finally decided claim reopened under 
38 U.S.C.A. § 5108.  Second, if new and material evidence has 
been presented, immediately upon reopening the claim, the 
Board must determine whether, based upon all the evidence of 
record in support of the claim, the claim as reopened is well 
grounded under 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim, but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) has been satisfied.  See 
Winters v. West, 12 Vet. App. 203 (1999).

Once a denial of a claim has become final, it cannot 
subsequently be reopened unless the veteran has presented new 
and material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted; evidence 
that bears directly and substantially upon the specific 
matter under consideration; evidence that is neither 
cumulative nor redundant; and evidence that by itself or in 
connection with that previously assembled is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  For the limited 
purpose of determining whether to reopen a claim, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. 
Cir. 1996)(table)).  Rather, it is the specific bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.

Service connection for an acquired psychiatric disorder was 
denied by the Board in January 1977 on the basis that the 
veteran had manifested symptoms of a personality disorder 
during his second period of service and that an acquired 
psychiatric disorder had not been manifest until 1970, many 
years post service.

At the time of the Board decision in January 1977, service 
medical records considered disclosed no findings or diagnoses 
of an acquired nervous disorder; at separation in 1962, the 
neuropsychiatric examination was normal.  On entrance 
examination during the veteran's second period of service in 
July 1962, there were no pertinent abnormalities.  In August 
1962, the veteran was seen for complaints of nervousness; 
medication was prescribed, although no diagnosis was made.  
In September 1962, there was a questionable diagnosis of 
anxiety reaction. The veteran ultimately was discharged for 
unsuitability due to a passive-dependency reaction 
characterized by anxiety, hyperventilation, phobic fears, and 
somatic complaints.  

Post-service medical records also considered included a 
report from a June 1965 hospitalization for treatment of 
injuries resulting from a fall; a diagnosis of cerebral 
concussion was noted.  In March 1970, the veteran was 
diagnosed with a nervous disorder as noted on an application 
for insurance benefits.  In VA hospitalization records 
extending from March to April 1976, the veteran was treated 
for a diagnosis of anxiety and depressive reaction, 
psychoneurotic, with hypochondriacal features.  In a 
recitation of the veteran's past medical history, it is noted 
that he experienced a fall in service, at which time he loss 
consciousness and was hospitalized; the veteran did not 
recall the details of that incident.  Progress notes from a 
department of human services reveal treatment from May to 
June 1976 in pertinent part for anxiety reaction and 
depressive neurosis.  During that period of time, the veteran 
stated that he had lost jobs due to his depression and 
inability to get along with others.  In a May 1976 statement 
from the county health department, it is noted that the 
veteran was under treatment at the clinic and was unable to 
work.  

Since the last and final Board determination in 1977, the 
veteran has submitted new and material evidence pursuant to 
38 C.F.R. 3.156(a).  Specifically, he provided lists of 
doctors that enumerate treatment from 1962 forward.  He also 
submitted private records for treatment in 1991 for anxiety 
reaction.  Further, he provided July and August 1993 
statements by a private medical doctor to the effect that he 
was being treated for severe depression and suicidal 
ideation.  In November 1994 and January 1995, the veteran was 
hospitalized in pertinent part for major depression and 
anxiety.  Again, in September 1996 and September 1997, the 
veteran was hospitalized for exacerbation of his depression.  
The veteran gave a history of a psychiatric discharge from 
the military and multiple hospitalizations for recurrent 
bouts of depression during his career as a police officer.  
VA outpatient records extending from 1996 to 1998 reveal 
psychiatric treatment for major depression.  VA medical 
certificate dated March 1998 discloses in relevant part 
hospitalization for exacerbation of psychiatric symptoms, 
including depression and lingering suicidal ideation.  
Historically, the veteran reported symptoms since 1963, when 
he reportedly sustained a fall, lost consciousness, and was 
hospitalized for symptoms of anxiety and depression.  VA 
progress notes extending from July 1998 to February 1999 
disclose complaints of increased depression, chronic panic 
attacks, and suicidal thoughts.

Moreover, the veteran has submitted personal and lay 
statements attesting to an in-service fall that resulted in a 
diagnosis of a nervous disorder and ongoing related 
symptomatology.  During his October 1997 hearing at the RO, 
the veteran stated that he was released from active duty due 
to his anxiety disorder.  Essentially, he stated that during 
his second tour of duty, fumes from a fire overcame him on 
board his ship and he fell unconscious, hitting his head.  He 
further stated that he was sent to the hospital, where he 
remained for a while, but did not recall for how long.  

Altogether, the clinical evidence as noted above, in addition 
to the veteran's own testimony and other lay statements are 
new to the record since the last and final determination in 
January 1977.  Further, the evidence is material within the 
meaning of 38 C.F.R. § 3.156(a) as it contributes to a more 
complete picture of the circumstances surrounding the 
veteran's nervous disorder.  See Hodge v. West, 155 F.3d at 
1363.

The Board notes that a veteran is entitled to service 
connection for disability resulting from disease or injury 
coincident with active service, or if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.306(a) (1999).  However, the 
veteran has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a); see also 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, and hereinafter referred to as Court) has held that 
there are three basic evidentiary requirements to establish a 
well grounded claim for service connection:  (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of an inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), aff'd sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).
Here, unsupported by competent (medical) evidence, the 
veteran's personal belief alone, however sincere, cannot form 
the basis of a well-grounded claim.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993); Grottveit, 5 Vet. App. at 92.

In this case, the veteran's claim for entitlement to service 
connection for a nervous disorder is not well grounded.  No 
medical opinion or other competent medical evidence has been 
submitted to establish that the symptoms manifested by the 
veteran in service represented the onset of a current 
psychiatric disorder. The evidence submitted following the 
January 1977 Board decision, although thoroughly documenting 
the extent of the veteran's psychiatric problems for the last 
decade, fails to show an acquired psychiatric disability 
prior to 1970, several years post service. As this veteran's 
service connection claim for a nervous disorder is not 
supported by competent medical evidence, it is not well 
grounded, and as such, it must be denied.


ORDER

The veteran's claim of entitlement to service connection for 
a nervous disorder is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

